

116 SRES 514 ATS: Expressing the sense of the Senate that Donald Stratton be remembered for a lifetime of heroism and service to the United States. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 514IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Gardner (for himself and Mr. Bennet) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing the sense of the Senate that Donald Stratton be remembered for a lifetime of heroism and service to the United States. Whereas, on February 15, 2020, Donald Stratton, a veteran of World War II and one of the last remaining survivors of the attack on Pearl Harbor, passed away peacefully surrounded by his loving family in Colorado Springs, Colorado;Whereas, on December 7, 1941, the attack on Pearl Harbor lasted for approximately 5 hours, during which 2,403 members of the United States Armed Forces were killed or mortally wounded, 1,247 members of the United States Armed Forces were wounded, and 57 civilians lost their lives;Whereas, during the attack on Pearl Harbor, Seaman First Class Donald Stratton was one of 6 sailors trapped in the control tower main mast after a massive explosion on the U.S.S. Arizona; Whereas Boatswain’s Mate Second Class Joseph Leon George saved the lives of Seaman First Class Donald Stratton, Seaman First Class Harold Kuhn, Seaman First Class Russell Lott, Gunner's Mate Third Class Earl Riner, Boatswain's Mate Second Class Alvin Dvorak, and Fire Controlman Third Class Lauren Bruner;Whereas, despite suffering severe burns on more than 70 percent of his body and being medically discharged, Donald Stratton later reenlisted in the United States Navy to continue serving during World War II;Whereas, after serving in the United States Armed Forces, Donald Stratton committed his life to pursuing the posthumous recognition of Joseph George with the award of a Bronze Star; andWhereas Donald Stratton exemplified the heroism and selfless service of the members of the United States Armed Forces: Now, therefore, be itThat the Senate—(1)honors Donald Stratton for his lifelong commitment to service to the United States and the example he set for future generations; and(2)remembers the men and women of the Greatest Generation of the United States, including the few remaining survivors of that generation. 